Citation Nr: 0601590	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which granted service connection 
for bilateral hearing loss with a noncompensable evaluation, 
effective July 11, 2002.  


FINDING OF FACT

The evidence shows that the veteran's service-connected 
bilateral hearing loss is productive of Level I hearing loss 
in the right ear and Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a higher evaluation for bilateral hearing 
loss, now evaluated as noncompensable, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; the veteran's assertions; 
a June 2002 VA audiology consult response report; a September 
2002 VA audiological examination report; and, private 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Levels of hearing loss, Diagnostic Code 6100, are determined 
by considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

As stated above, compensation ratings for impaired hearing 
are derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI or VIa and Table VII 
(2005).  Table VI correlates the average puretone threshold, 
measured in decibels (the sum of the 1000, 2000, 3000, and 
4000-Hertz thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2005), table VIa is used, producing a roman numeral based on 
puretone threshold only.  The table is applied separately for 
each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values for each ear derived from Table VI or VIa.  
See 38 C.F.R. § 4.85 (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The veteran's September 2002 VA audiological examination 
report revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
55
55
LEFT
30
40
80
90
85
 
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 43 and the average for 
the left ear was 74.  The speech recognition scores using the 
Maryland CNC Test were 96 on the right and 76 on the left.    

The Board notes that the claims folder also contains a June 
2002 VA audiology consult response report.  However, the 
examiner did not conduct a controlled speech discrimination 
test (Maryland CNC) or a puretone audiometry test.  As such, 
the examination report is inadequate for VA purposes.  See 
38 C.F.R. § 4.85(a).   

Based on the foregoing, a noncompensable rating remains 
warranted.  The results of the September 2002 VA audiological 
examination report show that the veteran's hearing in his 
right ear is consistent with level I hearing.  His hearing in 
the left ear is consistent with level V hearing.
   
The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable rating reflects.  In the 
present case, however, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a noncompensable rating.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2002 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection for hearing loss 
and the July 2004 statement of the case (SOC) listed 
38 C.F.R. §§ 4.85, 4.86. 

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2002 letter informed the veteran that that 
VA's duty to assist included trying to help him get such 
things as medical records, employment records, or records 
from other federal agencies.  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the July 2004 SOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the August 2002 VCAA notice letter sent to the 
veteran did not specifically request that the veteran send to 
VA any pertinent evidence in his possession, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the SOC included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice letter, combined with 
the SOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board also notes that an additional VCAA letter was not 
required to be sent with regard to the veteran's appeal of 
his initial evaluation.  See VAOPGCPREC 8-2003 [if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for bilateral hearing loss is denied. 



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


